Citation Nr: 0837478	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  07-30 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for Meniere's disease.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1950 to May 
1952 and from September 1958 to December 1962.
This case comes before the Board of Veterans Appeals (Board) 
on appeal of an April 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.


FINDINGS OF FACT

1.  The veteran was granted service connection for tinnitus 
and hearing loss on the basis that they are etiologically 
related to noise exposure during service.
  
2.  The veteran's tinnitus and hearing loss are symptoms of 
Meniere's disease, which is etiologically related to noise 
exposure during service.


CONCLUSION OF LAW

Meniere's syndrome was incurred in active duty.  38 U.S.C.A. 
§§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 4.13 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the veteran has 
been provided all required notice, to include notice 
pertaining to the disability-rating and effective-date 
elements of his claim.  In addition, the evidence currently 
of record is sufficient to substantiate his claim.  
Therefore, no further development is required under 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007) or 38 C.F.R. 
§ 3.159 (2007).


Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Initially, the Board notes that the veteran was granted 
service connection for hearing loss and tinnitus based upon a 
January 2007 opinion of a VA audiologist linking the 
disabilities to noise exposure in service.

The record reflects that the veteran was initially diagnosed 
with Meniere's disease many years after his discharge from 
service.  In March 2007, a VA examiner stated that the 
veteran's tinnitus and hearing loss were actually symptoms of 
Meniere's disease and that the etiology of Meniere's disease 
is unknown.  In a May 2007 statement, a board-certified 
physician with the Ear Specialists of Omaha also indicated 
that the veteran's tinnitus and hearing loss are associated 
with Meniere's disease.  In addition, he opined that the 
veteran's Meniere's disease is the result of acoustical 
trauma.

The preponderance of the evidence thus establishes that the 
already service-connected tinnitus and hearing loss are not 
independent diseases or injuries but are instead symptoms of 
Meniere's disease.  Although the March 2007 VA examiner and 
the veteran's physician are not in agreement on the etiology 
of the veteran's Meniere's disease, the Board has found no 
reason to favor the opinion of the VA examiner over that of 
the private physician.  In this regard, the Board notes that 
the VA examiner did not identify her credentials.  Thus, it 
is not clear whether she is an audiologist, medical doctor or 
neither.  On the other hand, the private physician is board-
certified and specializes in ear diseases.  Accordingly, the 
Board concludes that service connection is warranted for 
Meniere's disease. 


ORDER

Entitlement to service connection for Meniere's syndrome is 
granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


